Order, Supreme Court, New York County, entered on July 9, 1973, unanimously modified, on the law, on the facts and in the exercise of discretion, and defendant’s cross motion granted insofar as it seeks to strike the statement of readiness and note of issue filed herein and to' require plaintiff to appear for pretrial examination, and otherwise affirmed, without costs and without disbursements. It was held in Plcmcher v. Plcmcher (35 A D 2d 417, 422, affd. 29 N Y 2d 880) that “ordinarily disclosure of a husband’s finances should be directed, where the right to a decree is not seriously resisted and no special circumstances exist indicating that it would be improper to grant such disclosure [citing cases] ”. These criteria have been satisfied in this case, and, in fact, defendant wife has made a strong showing of circumstances indicating the necessity for disclosure of plaintiff’s income and assets. She has demonstrated a lack of knowledge of her husband’s finances, and the copies of tax returns supplied by him do not satisfactorily determine the issue. Settle order on notice. Concur — Nunez, J. P., Murphy, Lane, Tilzer and Capozzoli, JJ.